Case 2:18-cv-13459-GCS-SDD ECF No. 14 filed 04/03/19                 PageID.60      Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHELLE MCALLISTER,                                Case No.: 2:18-cv-13459-GCS-SDD

       Plaintiff,

v.

CAPITAL ONE BANK (USA), N.A.,

       Defendant.
__________________________________________________________________/
PRICE LAW GROUP, APC
David A. Chami, AZ #027585
8245 North 85th Way
Scottsdale, AZ 85258
P: (818) 600-5515
E: david@pricelawgroup.com

CHAMI LAW, PLLC
Tarek N. Chami (P76407)
16030 Michigan Ave. STE 215
Dearborn, MI 48126
P: (313) 444-5029
E: tarek@chamilawpllc.com
Attorneys for Plaintiff
Michelle McAllister



                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that Plaintiff, Michelle McAllister, and Defendant,

Capital One Bank (USA), N.A., have settled all claims between them in this matter. The

parties are in the process of completing the final settlement documents and Plaintiff expects

to file a Stipulation for Dismissal with Prejudice within the next forty-five (45) days.

Plaintiff requests that the Court vacate all deadlines in this matter. Plaintiff further requests



                                              -1-
Case 2:18-cv-13459-GCS-SDD ECF No. 14 filed 04/03/19              PageID.61     Page 2 of 2




that the Court retain jurisdiction for any matters related to completing and/or enforcing the

settlement.

                                                         RESPECTFULLY SUBMITTED,
Date: April 3, 2019
                                                         /s/David A. Chami
                                                         PRICE LAW GROUP, APC
                                                         David A. Chami, AZ #027585
                                                         8245 North 85th Way
                                                         Scottsdale, AZ 85258
                                                         P: (818) 600-5515
                                                         E: david@pricelawgroup.com

                                                         CHAMI LAW, PLLC
                                                         Tarek N. Chami (P76407)
                                                         16030 Michigan Ave. STE 215
                                                         Dearborn, MI 48126
                                                         P: (313) 444-5029
                                                         E: tarek@chamilawpllc.com
                                                         Attorneys for Plaintiff
                                                         Michelle McAllister




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter.


       /s/Elizabeth Nanez




                                            -2-
